t c memo united_states tax_court paul mcgowan petitioner v commissioner of internal revenue respondent docket no filed date daniel l britt jr for petitioner travis t vance iii for respondent memorandum opinion foley judge this matter is before the court on petitioner’s motion for recovery_of reasonable administrative and litigation costs pursuant to sec_7430 and rule thi sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure court ruled in favor of petitioner in mcgowan v commissioner tcmemo_2004_146 and we incorporate herein the facts set forth in that opinion background in petitioner was convicted pursuant to sec_7206 of filing false tax returns and pursuant to sec_7206 of aiding or assisting the filing of false tax returns relating to and the convictions were subsequently affirmed on appeal and became final on date respondent issued a 30-day_letter to petitioner proposing income_tax deficiencies and fraud penalties relating to and respondent’s 30-day_letter also advised petitioner of his opportunity for review by the office of appeals respondent received a letter from petitioner by mail postmarked date requesting an additional days to respond respondent granted the extension but petitioner did not respond within the extended period and did not file a protest to the 30-day_letter by notice_of_deficiency dated date respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure and fraud penalties pursuant to sec_6663 of dollar_figure dollar_figure and dollar_figure relating to and respectively on date petitioner filed his petition with this court in january of respondent called petitioner and requested an extension to file respondent’s answer and offered petitioner an opportunity to meet with the office of appeals after respondent filed his answer on date petitioner for the first time requested administrative review at the request of the office of appeals the appellate conference was delayed for several months on date petitioner notified respondent and requested that the conference be delayed on date petitioner informed respondent that petitioner wanted to reschedule the conference for date prior to date petitioner was notified several times about rescheduling the conference but it was canceled indefinitely because the case was reassigned also during date petitioner proposed an offer titled settlement issues and offer of settlement but it was rejected by respondent on date the trial was held in atlanta georgia on date in mcgowan v commissioner supra we held that respondent failed to establish that petitioner intended to evade tax on date petitioner filed petitioner’s motion for recovery_of reasonable administrative and litigation costs on date respondent filed an objection to petitioner’s motion for recovery_of reasonable administrative and litigation costs discussion a party may recover administrative or litigation costs in a tax_court proceeding when such party has substantially prevailed or is treated as the prevailing_party sec_7430 rule petitioner however will not be treated as the prevailing_party if respondent establishes that respondent’s position was substantially justified ie had a reasonable basis in law and fact sec_7430 see 487_us_552 respondent’s position on the date he issued the notice_of_deficiency and after filing his answer with this court is relevant in determining whether respondent was substantially justified grant v commissioner 103_f3d_948 11th cir affg tcmemo_1995_374 in cases where respondent is substantially justified the taxpayer may still be treated as the prevailing_party if he makes pursuant to sec_7430 a qualified_offer sec_7430 117_tc_48 affd 55_fedappx_476 9th cir except as provided in sec_7430 petitioner bears the burden of proving that he meets the requirements of sec_7430 rule e the fact that respondent loses an issue is not determinative of the reasonableness of respondent’s position 86_tc_962 petitioner contends that he exhausted all administrative remedies that he made a qualified_offer and that respondent’s position was not substantially justified respondent contends that his position was substantially justified that petitioner failed to exhaust all administrative remedies and that petitioner did not make a qualified_offer pursuant to sec_7430 we agree with respondent on the date respondent issued the notice_of_deficiency and after filing his answer respondent based his position on the following petitioner was convicted pursuant to sec_7206 and of filing aiding or assisting the filing of false tax returns petitioner substantially underreported his income for the years in issue petitioner commingled business funds with personal funds and petitioner kept inadequate books_and_records see 394_f2d_366 5th cir stating indicia of fraud includes the failure to report income over an extended period of time affg tcmemo_1966_81 84_tc_636 stating taxpayer’s conviction pursuant to sec_7206 is a factor to be considered in determining fraud although respondent had a reasonable basis for his position he simply did not establish that petitioner had the requisite intent to evade tax thus notwithstanding the shortcomings of respondent’s case at trial respondent’s position was substantially justified even though respondent’s position was substantially justified petitioner may still be treated as the prevailing_party if he makes a qualified_offer sec_7430 to qualify the written offer must designate it is a qualified_offer for purposes of section g sec_7430 the regulations further establish that an offer is not a qualified_offer unless it is designated in writing at the time it is made that it is a qualified_offer for purposes of sec_7430 sec_301_7430-7t c temporary income_tax regs fed reg date in addition the offer must specify the offered amount of the taxpayer’s liability be made during the qualified_offer_period ie beginning on the date of the first proposed deficiency that notifies taxpayers of their right to an appeals_conference and ending on the date days before the date the case is first set for trial and remain open from the date it is made until the earliest of the date trial begins days after the offer is made or when it is rejected sec_7430 122_tc_124 during the qualified_offer_period petitioner made an offer to respondent titled settlement issues and offer of settlement but it was rejected by respondent petitioner’s offer however failed to make any designation that sufficiently satisfies the requirement that the offer was a qualified_offer for purposes of sec_7430 thus petitioner’s offer is not a qualified_offer because it fails to meet the requirements of sec_7430 accordingly petitioner is not entitled to administrative or litigation costs assuming arguendo that petitioner’s offer was a qualified_offer petitioner the prevailing_party would still not be entitled to recover any administrative and litigation costs with respect to administrative costs taxpayers who make qualified offers pursuant to sec_7430 may recover only reasonable_administrative_costs that are incurred on and after the date of such offer sec_7430 in addition all costs incurred after the filing of a petition are considered litigation costs sec_301_7430-4 and example proced admin regs petitioner filed his petition in december of and made his offer to respondent in june of thus even if petitioner had made a qualified_offer he would not be awarded any reasonable_administrative_costs because it was made after he filed his petition with the court in addition petitioner would not be entitled to litigation costs because he failed to exhaust all administrative remedies sec_7430 taxpayers cannot exhaust all administrative remedies unless-- i the party prior to filing a petition in the tax_court participates in an appeals_office conference or ii if no appeals_office conference is granted the party prior to the issuance of a notice_of_deficiency requests an appeals_office conference and files a written protest if a written protest is required to obtain an appeals_office conference sec_301_7430-1 and g example proced admin regs respondent issued a 30-day_letter which notified petitioner of his right to have a conference with the office of appeals petitioner however failed to contest the 30-day_letter respond within days or the 30-day extension and did not participate in an appellate conference prior to the filing of his petition petitioner did request an appellate conference but he requested it after respondent issued the notice_of_deficiency furthermore petitioner does not satisfy pursuant to sec_301_7430-1 proced admin regs any exceptions to the requirement that taxpayers must pursue administrative remedies eg respondent notifies taxpayer that pursuit of administrative remedies is unnecessary thus petitioner failed to exhaust all administrative remedies accordingly even if petitioner had made a qualified_offer he would not be entitled to an award of administrative or litigation costs contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order will be issued denying petitioner’s motion and decision will be entered for petitioner
